            Case
             Case2:20-cv-00212-MPK
                  2:05-mc-02025 Document
                                   Document
                                         2101 Filed
                                               Filed02/11/20
                                                     02/11/20 Page
                                                               Page11ofof15
                                                                          15



                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

 LEANN RISSLER, on Behalf of Herself               §
 and on Behalf of All Others Similarly             §
 Situated,                                         §
                                                   §
        Plaintiff,                                 §                          20-212
                                                           CIVIL ACTION NO. ___________
                                                   §
 V.                                                §
                                                   §
 SYSTEM ONE HOLDINGS, LLC,                         §
                                                   §
        Defendant.                                 §
                                                   §
                                                   §

                      PLAINTIFF’S ORIGINAL CLASS ACTION AND
                         COLLECTIVE ACTION COMPLAINT

       1.       Defendant System One Holdings, LLC (“Defendant”) required Plaintiff LeAnn

Rissler (“Plaintiff”) to work more than forty hours in a workweek without additional compensation

at the rate of one and one half her regular rate of pay for those hours worked over 40. Defendant

misclassified Plaintiff and other similarly situated employees throughout the United States as

exempt from overtime.

       2.       Defendant’s conduct violates the Fair Labor Standards Act (“FLSA”), the

Pennsylvania Minimum Wage Act (“PMWA”), and the Ohio Minimum Fair Wage Standards Act

(“OMFWSA”). See the FLSA, 29 U.S.C. § 201, et seq.; the PMWA, 43 P.S. §§ 333.101, et seq.;

and the OMFWSA, Ohio Revised Code (“O.R.C.”) § 4111.01, et seq. The FLSA, PMWA, and

OMFWSA require non-exempt employees to be compensated for all hours in excess of forty in a

workweek at one and one-half times their regular rates of pay. See 29 U.S.C. § 207(a); 43 P.S. §

333.104(c); O.R.C. § 4111.03. On behalf of herself and all other similarly situated employees,

Plaintiff brings this action as a collective action under the FLSA, 29 U.S.C. § 216(b) and as a class



                                                 1
            Case
             Case2:20-cv-00212-MPK
                  2:05-mc-02025 Document
                                   Document
                                         2101 Filed
                                               Filed02/11/20
                                                     02/11/20 Page
                                                               Page22ofof15
                                                                          15



action under Federal Rule of Civil Procedure 23. Plaintiff and the Class Members seek to recover

their unpaid overtime wages, liquidate damages, expenses, costs of court, and pre and post

judgment interest.

                      SUBJECT MATTER JURISDICTION AND VENUE

       3.        This court has federal question jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b) which provides that suit under the FLSA

“may be maintained against any employer. . . in any Federal or State court of competent

jurisdiction.”

       4.        Pendant jurisdiction over the state law claims is proper pursuant to 28 U.S.C. §

1367 and 28 U.S.C. § 1332(d), the Class Action Fairness Act.

       5.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events forming the basis of this action occurring in this District, including

many of the wrongs herein alleged. Further, Defendant maintains its headquarters in this District

and the decision to not pay overtime wages was made in this District.

                         PARTIES AND PERSONAL JURISDICTION

       6.        Plaintiff LeAnn Rissler is an individual residing in Texas. Plaintiff’s written

consent to this action is attached hereto as Exhibit “A.” Plaintiff performed work for Defendant

within the last three years.

       7.        The FLSA Class Members are all current and former employees paid on a day rate

basis for at least one week by Defendant at any time during the three-year period before the filing

of this Complaint.




                                                 2
            Case
             Case2:20-cv-00212-MPK
                  2:05-mc-02025 Document
                                   Document
                                         2101 Filed
                                               Filed02/11/20
                                                     02/11/20 Page
                                                               Page33ofof15
                                                                          15



       8.       The Rule 23 Class Members are all current and former employees who worked in

Ohio or Pennsylvania and were paid on a day rate basis for at least one week by Defendant at any

time during the three-year period before the filing of this Complaint.

       9.       The FLSA Class Members and the Rule 23 Class Members shall be collectively

referred to as the “Class Members.”

       10.      Defendant System One Holdings, LLC is a Delaware company with its principal

place of business in Pittsburgh, Pennsylvania. Defendant may be served process through its

registered agent – Cogency Global, Inc. at 600 N. Second St., Harrisburg, PA 17101.

                                          COVERAGE

       11.      At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       12.      At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       13.      At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       14.      Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       15.      At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

                                             FACTS

       16.      Defendant is a nationwide staffing company that provides services to the oil and

gas and IT industries. As its website states, “System One stands as one of the largest professional



                                                 3
          Case
           Case2:20-cv-00212-MPK
                2:05-mc-02025 Document
                                 Document
                                       2101 Filed
                                             Filed02/11/20
                                                   02/11/20 Page
                                                             Page44ofof15
                                                                        15



staffing firms in the U.S. with more than 8,000 employees and consultants hard at work every day

from more than 50 offices and hundreds of client locations.” Further, Defendant boasts that it

provides “[a] full suite of staffing, recruiting and workforce solutions: contract and direct hire

staffing, managed staffing programs and more.”

(See https://www.systemoneservices.com/system-one-story/, last visited April 4, 2019).

        17.     As noted above, Defendant provides more than 8,000 employees to companies

across the U.S. to fill their labor needs.

        18.     Unfortunately, Defendant fails to pay its employees overtime wages when they

work more than 40 hours in a workweek. In fact, Defendant enacted an illegal scheme to create

the appearance of overtime wages being paid to workers, when in fact, no additional wages were

paid when those employees worked more than 40 hours in a workweek.

        19.     Plaintiff worked for Defendant from January 2018 to November 2018 in

Pennsylvania and Ohio.

        20.     Defendant paid Plaintiff on a day rate basis.

        21.     During her employment, it was explained that she would be paid a set amount for

each day worked. Indeed, Plaintiff received an email stating as follows




                                                  4
          Case
           Case2:20-cv-00212-MPK
                2:05-mc-02025 Document
                                 Document
                                       2101 Filed
                                             Filed02/11/20
                                                   02/11/20 Page
                                                             Page55ofof15
                                                                        15



       22.     In other words, Defendant paid Plaintiff a set amount per day regardless of the

number of hours she worked each day or each week.

       23.     Defendant did not pay Plaintiff a minimum, guaranteed amount each week.

       24.     Instead, Plaintiff’s compensation varied each week depending upon the number of

days worked.

       25.     Worse, Defendant intentionally manipulated Plaintiff’s pay records to create the

appearance of overtime wages being paid. Again, overtime wages were not actually paid to

Plaintiff. The offer letter sent to Plaintiff described this illegal pay system.




       26.     In other words, Defendant paid Plaintiff a set amount for each day worked and then,

after the fact, converted Plaintiff’s day rate compensation into an hourly rate and the appearance

of overtime wages.

       27.     The Department of Labor has addressed this precise pay system and has declared it

to be illegal. Indeed, 29 C.F.R. § 778.310 states as follows:

               A premium in the form of a lump sum which is paid for work performed
               during overtime hours without regard to the number of overtime hours
               worked does not qualify as an overtime premium even though the amount
               of money may be equal to or greater than the sum owed on a per hour
               basis…If the rule were otherwise, an employer desiring to pay an employee
               a fixed salary regardless of the number of hours worked in excess of the
               applicable maximum hours standard could merely label as overtime pay a
               fixed portion of such salary sufficient to take care of compensation for the
               maximum number of hours that would be worked. The Congressional
               purpose to effectuate a maximum hours standard by placing a penalty
               upon the performance of excessive overtime work would thus be
               defeated. For this reason, where extra compensation is paid in the form
               of a lump sum for work performed in overtime hours, it must be
               included in the regular rate and may not be credited against statutory
               overtime compensation due.

                                                   5
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page66ofof15
                                                                       15




29 C.F.R. § 778.310 (emphasis added).

       28.     No portion of a worker’s day rate pay can constitute overtime wages. Defendant

has violated the law.

       29.     Plaintiff regularly worked over 40 hours each week. In fact, Plaintiff commonly

worked at least 12 hours during the majority of days that she worked for Defendant. As a result,

Plaintiff frequently worked in excess of 60 hours per week. However, when she worked more than

40 hours, she was not paid any overtime wages for those hours worked in excess of 40.

       30.     Like Plaintiff, Defendant pays other employees nationwide on a day rate basis.

       31.     Plaintiff’s schedule was similar to the schedule of the Class Members.

       32.     Like Plaintiff, the Class Members regularly worked more than 40 hours each week

and were not paid overtime for those hours worked in excess of 40.

       33.     The Plaintiff and Class Members were not exempt from the overtime requirements

of the FLSA, PMWA, or OMFWSA.

       34.     Defendant’s method of paying Plaintiff and the Class Members was willful and was

not based on a good faith and reasonable belief that their conduct complied with the law.

Defendant’s misclassification was not by accident, but a well thought out scheme to reduce labor

costs. Defendant knew the requirement to pay overtime to its employees, but intentionally and/or

recklessly chose not to do so. Accordingly, Defendant’s violations were willful.

                                     CAUSES OF ACTION

                                            COUNT I
                              Violation of the Fair Labor Standards Act
                                       Failure to Pay Overtime
                                         (Collective Action)

        35.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.



                                                 6
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page77ofof15
                                                                       15



        36.    This count arises from Defendant’s violation of the FLSA for its failure to pay

Plaintiff and the FLSA Class Members overtime compensation.

        37.    At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

        38.    At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

        39.    At all material times, Defendant has been an enterprise in commerce or in the

production of goods for commerce within the meaning of the 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

        40.    Defendant has had an annual gross business volume of not less than $500,000 a

year for the three years preceding the filing of this complaint.

        41.    At all material times, Plaintiff and the FLSA Class Members were employees who

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

       42.     The FLSA requires that covered employees be compensated for all hours worked

in excess of forty hours per week at a rate not less than one and one-half times the regular rate at

which he is employed. See 29 U.S.C. § 207(a)(1).

       43.     Defendant’s compensation scheme applicable to Plaintiff and the FLSA Class

Members failed to comply with 29 U.S.C. § 207(a)(1).

       44.     Defendant knowingly failed to compensate Plaintiff and the FLSA Class Members

at a rate of one and one-half times their regular hourly wage for hours worked in excess of 40 hours

per week, in violation of 29 U.S.C. § 207(a)(1).

       45.     During all relevant times, Plaintiff and the FLSA Class Members were covered

employees entitled to the above-described FLSA protections.



                                                   7
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page88ofof15
                                                                       15



       46.    In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

                                              COUNT II
                          Violation of the Pennsylvania Minimum Wage Act
                                       43 P.S. §§ 333.101 et seq.
                                        Failure to Pay Overtime
                                             (Class Action)

       38.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       39.    The PMWA requires employees to receive overtime compensation at a rate “not

less than one and one-half times” the employee’s regular rate of pay for all hours worked over

forty (40) in a workweek. See 43 P.S. § 333.104(c).

       40.    Plaintiff and the Rule 23 Class Members in Pennsylvania are covered employees

entitled to the protections afforded by the PMWA.

       41.    Plaintiff and the Rule 23 Class Members in Pennsylvania are not exempt from

receiving the overtime benefits afforded by the PMWA.

       42.    Defendant is a Pennsylvania employer and thus, required to comply with the

strictures of the PMWA.

       43.    By failing to pay its employees for time spent working in excess of forty (40) hours

during the workweek, Defendant violated the PMWA.

       44.    In violating the PMWA, Defendant acted willfully and with reckless disregard of

clearly applicable PMWA provisions.

       45.    Defendant is liable to Plaintiff and the Rule 23 Class Members in Pennsylvania for

back wages, attorney’s fees, interest, and other relief allowed under the PMWA.




                                               8
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page99ofof15
                                                                       15



                                               COUNT III
                        Violation of the Ohio Minimum Fair Wage Standards Act
                                         O.R.C. § 4111.01, et seq
                                         Failure to Pay Overtime
                                              (Class Action)

       46.     Plaintiff incorporates all preceding paragraphs as though fully set forth herein.

       47.     The OMFWSA requires payment of one and one-half times the employee’s regular

rate for each hour worked per week over 40 hours. See O.R.C. § 4111.03.

       48.     At all relevant times, Defendant has been, and continues to be, an “employer”

within the meaning of the OMFWSA. At all relevant times, Defendant has employed and

continues to employ “employees,” including the Rule 23 Class Members in Ohio and Plaintiff,

within the meaning the OMFWSA

       49.     In denying compensation at the requisite Ohio overtime rate, Defendant violated

the OMFWSA.

       50.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the

Rule 23 Class Members in Ohio have suffered and will continue to suffer a loss of income and

other damages. Plaintiff and the Rule 23 Class Members in Ohio are entitled to liquidated

damages, attorneys’ fees, and costs incurred in connection with this claim.

       51.     Having violated the OMFWSA, Defendant is liable to Plaintiff and the Rule 23

Class Members in Ohio pursuant to O.R.C. § 4111.10 for the full amount of their unpaid overtime

and for costs and reasonable attorneys’ fees. Additionally, Defendant is liable to Plaintiff and the

Rule 23 Class Members in Ohio for an amount equal to twice their unpaid wages. O.R.C. §

4111.14(J).




                                                 9
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page10
                                                                 10ofof15
                                                                        15



                           COLLECTIVE ACTION ALLEGATIONS

       52.     As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

       53.     Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §

216(b) on behalf of all persons who were or are employed by Defendant and were paid on a day

rate basis within the three (3) years preceding the filing of this Complaint to the present.

       54.     Although Defendant permitted and/or required the FLSA Class Members to work

in excess of forty (40) hours per workweek, Defendant has denied them full compensation for their

hours worked over forty.

       55.     Plaintiff has actual knowledge, through observations of and conversations with her

co-workers, that a class of similarly situated FLSA Class Members exists who have been subjected

to Defendant’s policy of not paying the overtime rate for all hours worked over forty. Plaintiff

worked with other employees at multiple locations for Defendant.

       56.     The FLSA Class Members are similarly situated to Plaintiff in that they all

performed similar duties, were paid on a day rate basis, and were denied overtime pay.

       57.     Defendant’s failure to pay overtime at the rates required by the FLSA results from

generally applicable policies or practices and does not depend on personal circumstances of

individual Class Members.

       58.     The experience of Plaintiff, with respect to her employment classification and pay,

is typical of other workers across Defendant’s business.

       59.     The specific job titles or precise job responsibilities of each FLSA Class Member

does not foreclose collective treatment because liability in this case relates to Defendant’s decision

to pay its employees on a day rate without overtime.



                                                 10
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page11
                                                                 11ofof15
                                                                        15



        60.    The FLSA Class Members regularly work or have worked in excess of forty (40)

hours during a workweek.

        61.    The FLSA Class Members are not exempt from receiving overtime pay under the

FLSA.

        62.    Like Plaintiff, all FLSA Class Members, irrespective of their particular job

requirements, are entitled to receive overtime compensation for hours worked in excess of forty

during a workweek.

        63.    The names and addresses of the FLSA Class Members are available from

Defendant’s records. To the extent required by law, notice will be provided to these individuals

by first class mail or by the use of techniques and a form of notice similar to those customarily

used in representative actions.

        64.    Although the exact amount of damages may vary among the individual Class

Members in proportion to the number of hours they worked, damages for each individual can be

easily calculated using a simple formula.

        65.    The claims of all FLSA Class Members arise from a common nucleus of facts.

Liability is based on a systematic course of wrongful conduct by Defendant that caused harm to

all FLSA Class Members.

        66.    As such, the class of similarly situated employees is properly defined as follows:

        All of Defendant’s current and former employees paid on a day rate basis
        during the three year period prior to the filing of this Complaint to the present.

                            RULE 23 CLASS ACTION ALLEGATIONS

      67.       Plaintiffs bring this action on behalf of the following class of similarly situated

employees, pursuant to Rule 23 of the Federal Rules of Civil Procedure:




                                                11
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page12
                                                                 12ofof15
                                                                        15



               All of Defendant’s current and former employees who worked in Ohio
               or Pennsylvania and were paid on a day rate basis for at least one week
               during the three year period prior to the filing of this Complaint to the
               present.

      68.      The members of the class are so numerous that joinder of all the members into one

action is impracticable. Plaintiff estimates there are approximately 100 or more Rule 23 Class

Members.

      69.      Further, each Rule 23 Class Member has been uniformly affected by Defendant’s

improper compensation and overtime policies. Thus, there are questions of law and fact common

to the classes, including, without limitation the following:

               a.      Whether Defendant, based on its uniform and companywide policies has

                       failed to pay overtime to the Plaintiff and the Rule 23 Class Members at the

                       rate of one and one half their regular rates of pay;

               b.      Whether Plaintiff and the Rule 23 Class Members are entitled to overtime

                       compensation for services rendered in excess of forty (40) hours per week;

               c.      Whether Plaintiff and the Rule 23 Class Members were paid on a day rate

                       basis;

               d.      Whether Plaintiff and the Rule 23 Class Member were misclassified as

                       exempt from overtime; and

               e.      Whether Defendant acted knowingly, willfully, or recklessly.

      70.      Plaintiff’s claims are typical of the claims of the respective Class she seeks to

represent. Defendant’s illegal refusal to pay overtime has affected Plaintiff and the Rule 23 Class

Members in the exact same way.

      71.      Plaintiff will fairly and adequately represent and protect the interests of the Rule 23

Class Members. Plaintiff has no interests antagonistic to the Class. Plaintiff has retained counsel

                                                 12
         Case
          Case2:20-cv-00212-MPK
               2:05-mc-02025 Document
                                Document
                                      2101 Filed
                                            Filed02/11/20
                                                  02/11/20 Page
                                                            Page13
                                                                 13ofof15
                                                                        15



experienced in class and representative actions involving wage and hour claims. Plaintiff’s

Counsel are committed to prosecuting this action.

      72.      This action is properly maintainable as a class action under Fed. R. Civ. P. 23(b)(1),

(b)(2) and (b)(3) because:

               a.      The litigation of separate actions by individual members of the class would

                       create a risk of inconsistent judgments which, in turn, would establish

                       incompatible standards of conduct for Defendant;

               b.      Defendant, by failing to pay overtime wages to its employees, has acted on

                       grounds generally applicable to the class, thereby making appropriate final

                       injunctive or declaratory relief with respect to the class as a whole; and

               c.      Common questions of law and fact, as set forth above, predominate over

                       any questions affecting only individual members, thereby rendering a class

                       action the superior procedural mechanism for the fair and efficient

                       adjudication of this case, especially with respect to considerations of

                       consistency, economy, efficiency, fairness and equity.

      73.      Moreover, the damages suffered by Plaintiff and the Rule 23 Class Members may

be relatively small compared to the expense involved in recovering those sums. The expenses and

burden of individual litigation would make it problematic for the individual employees to bring

claims on an individual basis. As attorneys’ fees are recoverable under the PMWA and OMFWSA,

proceeding collectively will minimize the expense ultimately shouldered by Defendant.

                                    PRAYER FOR RELIEF

       74.     For these reasons, Plaintiff and Class Members respectfully request that judgment

be entered in their favor awarding the following relief:



                                                 13
Case
 Case2:20-cv-00212-MPK
      2:05-mc-02025 Document
                       Document
                             2101 Filed
                                   Filed02/11/20
                                         02/11/20 Page
                                                   Page14
                                                        14ofof15
                                                               15



 a. Overtime compensation for all hours worked in excess of forty (40) per week at the
    rate of one and one-half times their regular rates of pay;

 b. An equal amount of their unpaid overtime premiums as liquidated damages;

 c. Reasonable attorney’s fees, costs, and expenses of this action as provided by the
    FLSA; and

 d. Such other and further relief to which Plaintiff and Class Members may be entitled,
    both at law or in equity.


                                  Respectfully submitted,

                                  HODGES & FOTY, L.L.P.

                                   By: /s/ Don J. Foty
                                      Don J. Foty, Esq.
                                      ***(Will apply for admission pro hac vice)***
                                      dfoty@hftrialfirm.com
                                      Texas State Bar No. 24050022
                                      4409 Montrose Blvd., Suite 200
                                      Houston, TX 77006
                                      Telephone: (713) 523-0001
                                      Facsimile: (713) 523-1116

                                   LEAD ATTORNEY FOR PLAINTIFF AND CLASS
                                   MEMBERS

                                   AND

                                   RUPPERT MANES NARAHARI, LLC

                                   By: /s/ Sean L. Ruppert
                                      Sean L. Ruppert, Esq.
                                      sr@rmn-law.com
                                      PA ID: 314380
                                      600 Grant St., Suite 4875
                                      Pittsburgh, PA 15219
                                      Telephone: (412) 626-5626
                                      Facsimile: (412) 650-4845

                                   LOCAL COUNSEL




                                     14
Case
 Case2:20-cv-00212-MPK
      2:05-mc-02025 Document
                       Document
                             2101 Filed
                                   Filed02/11/20
                                         02/11/20 Page
                                                   Page15
                                                        15ofof15
                                                               15




                               15
